21 F.3d 895
NEVADA ENTERTAINMENT INDUSTRIES, INC., a Nevada Corporation;Daniel Bishop, Plaintiffs-Appellants-Cross-Appellees,v.CITY OF HENDERSON, a Nevada Municipal Corporation;  JamesGoff, Chief of Police and the City of Henderson,Defendants-Appellees-Cross-Appellants.
Nos. 92-17054, 93-15052.
United States Court of Appeals,Ninth Circuit.
April 7, 1994.

1
Before:  BROWNING and CANBY, Circuit Judges, and KELLEHER,* Senior District Judge.

ORDER

2
The petition for rehearing is granted.  The opinion reported at 8 F.3d 1348 (9th Cir.1993) is withdrawn.



*
 The Honorable Robert J. Kelleher, Senior Judge, United States District Court for the Central District of California, sitting by designation